                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
CHRIS CRISMAN,

       Plaintiff,
v.                                                             Case No. 8:19-cv-2963-T-24 AAS

INTUITION SALON AND SPA, LLC,
ET AL.,

      Defendants.
______________________________/

                                              ORDER
       This cause comes before the Court on Plaintiff’s Motion for Default Judgment. (Doc.

No. 20). As explained below, the motion is granted in part.

I. Background

       Plaintiff Chris Crisman alleges the following in his first amended complaint (Doc. No. 9),

and his allegations are deemed admitted by Defendants: Plaintiff is a professional photographer

that licenses reproduction rights in his photographs for a fee. Plaintiff registered one of his

photographs, a picture of a woman getting a facial at a spa entitled “cc2011014” (“the Work”),

with the Register of Copyrights on April 4, 2011.

       Defendants Dawn Doerges and Randall Gillion have served as directors and/or officers of

Defendant Intuition Salon and Spa, LLC (“ISS”). Defendants copied the Work without

Plaintiff’s permission and without paying Plaintiff a licensing fee. Defendants posted the Work

on ISS’s website to advertise ISS’s services. As a result, Plaintiff filed the instant action for

copyright infringement, in which Plaintiff seeks monetary damages, injunctive relief, attorney’s

fees, and costs.
II. Motion for Default Judgment

        Plaintiff seeks default judgment on his copyright infringement claim. In order to

establish copyright infringement, Plaintiff must prove two elements: (1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original. See

Feist Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991). Plaintiff

has proven these two elements. (Doc. No. 9, 9-1, 9-2).

        Plaintiff alleged in the first amended complaint that Defendants’ acts were willful, and

that allegation is deemed admitted. “Willful infringement has been described as when the

infringer acted with actual knowledge or reckless disregard for whether its conduct infringed

upon the plaintiff's copyright.” Arista Records, Inc. v. Beker Enterprises, Inc., 298 F.Supp.2d

1310, 1312 (S.D. Fla. 2003)(quotation marks and citation omitted). “[T]his Court may infer that

Defendants willfully infringed Plaintiff[’s] copyright[] because of Defendants' default.” Id. at

1313.

        A. Damages

        In general, an infringer of a copyrighted work is liable for either: (1) the copyright

owner’s actual damages, plus the infringer’s profits; or (2) statutory damages. 17 U.S.C. §

504(a). Plaintiff seeks an award of statutory damages.

        The amount of statutory damages to be awarded depends on whether the infringement

was willful. Based on the evidence before the Court, the Court finds that Defendants’

infringement was willful. When the Court finds willful infringement, it may, in its discretion,

award statutory damages in an amount up to $150,000. 17 U.S.C. §504(c)(2).

        In determining the appropriate amount of statutory damages to award, this Court first

considers what Plaintiff’s actual damages are. Plaintiff has provided evidence that he would



                                                  2
normally charge a $5,000 licensing fee to use the Work for one year. However, Plaintiff argues

that the Court should apply a scarcity multiplier of five times the licensing fee to determine his

actual damages, because the Work has significant enhancements that make it scarce, and the

Work has lost significant value due to Defendant’s dissemination of the work on their website.

The Court has considered Plaintiff’s request and declines to apply a scarcity multiplier.

       However, when taking into consideration Defendants’ willfulness and the fact that the

Court is unable to determine the amount of profits Defendants generated by their infringement,

the Court finds that Plaintiff’s statutory damages should be calculated at two times the licensing

fee. Therefore, the Court awards Plaintiff statutory damages of $10,000 for Defendants’ willful

infringement.

       B. Injunctive Relief

       Plaintiff also seeks a permanent injunction against Defendants that prohibits them from

infringing Plaintiff’s copyrights. Pursuant to 17 U.S.C. §502(a), this Court may award Plaintiff

injunctive relief “on such terms as it may deem reasonable to prevent or restrain infringement of

a copyright.” Accordingly, the Court will award Plaintiff the requested injunctive relief.

       C. Attorney’s Fees and Costs

       Plaintiff seeks an award of $7,200 in attorney’s fees and $600 in costs. Pursuant to 17

U.S.C. §505, the Court may award Plaintiff his attorney’s fees and costs. The Court has

reviewed Plaintiff’s costs and finds that an award of $600 in costs is appropriate. The Court has

also reviewed the attorney’s fees being sought, and Court finds that the amount of attorney’s fees

awarded must be reduced.

       The Court applies the federal lodestar approach for determining reasonable attorneys’

fees. Under this approach, the Court multiplies the number of hours reasonably expended on the


                                                 3
litigation times a reasonable hourly rate. Norman v. Hous. Auth. of City of Montgomery, 836

F.2d 1292, 1299 (11th Cir. 1988)(citation omitted). “The fee applicant bears the burden of

establishing entitlement and documenting the appropriate hours and hourly rates.” Id. at 1303

(citation omitted).

       A reasonable hourly rate is based upon “the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills, experience, and

reputation.” Id. at 1299 (citations omitted). The Court may use its own expertise and judgment to

make an appropriate independent assessment of the reasonable value of an attorney’s services.

See id. at 1304. Plaintiff’s attorney billed at a rate of $300 per hour, and the Court finds that to

be a reasonable hourly rate.

       In calculating what hours were reasonably expended on litigation, the Court should

exclude excessive, unnecessary, and redundant hours, and it should also exclude any time spent

litigating discrete and unsuccessful claims. See id. at 1301, 1302 (citation omitted). In this case,

Plaintiff’s attorney seeks reimbursement for 24 hours expended on this litigation. Nineteen of

those hours were spent drafting, reviewing, and revising the motion for default judgment and

declarations in support. While these documents were thorough and well prepared, it was

unreasonable for Plaintiff’s attorney to bill for more than 10 hours on these tasks. Accordingly,

the Court reduces the number of hours reasonably expended on this litigation from 24 to 15 (i.e.,

a 9-hour reduction).

       Based on the above, Plaintiff is awarded attorney’s fees at a rate of $300 per hour for 15

hours expended on this litigation. Thus, Plaintiff is awarded $4,500 in attorney’s fees.




                                                  4
III. Conclusion

       Based on the above, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

Default Judgment (Doc. No. 20) is GRANTED to the following extent:

(1)    Plaintiff is awarded $10,000 in statutory damages, $4,500 in attorney’s fees, and $600 in

costs from Defendants Dawn Doerges, Randall Gillion, and Intuition Salon and Spa, LLC.

Defendants are jointly and severally liable for these amounts. The Court also awards

prejudgment and post-judgment interest.

(2)    Plaintiff is awarded the following injunctive relief against Defendants: Defendants

Intuition Salon and Spa, LLC, their officers, agents, servants, employees and attorneys, and all

persons in active concert or participation with any one or more of them, who receive actual

notice by personal service or otherwise ARE HEREBY PERMANENTLY RESTRAINED AND

ENJOINED from: (a) directly or indirectly infringing Plaintiff’s copyrights or continuing to

market, offer, sell, dispose of, license, lease, transfer, publicly display, advertise, reproduce,

develop, or manufacture any works derived or copied from Plaintiff’s copyrights or to participate

or assist in any such activity; and (b) directly or indirectly reproducing, displaying, distributing,

otherwise using, or retaining any copy, whether in physical or electronic form, of Plaintiff’s

copyrights.

(3)    The Clerk is directed to enter judgment in Plaintiff’s favor and against Defendants as set

forth above. The Clerk is directed to CLOSE this case.

       DONE AND ORDERED at Tampa, Florida, this 27th day of March, 2020.




Copies to: Counsel of Record

                                                   5
